Citation Nr: 9933952	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  96-01 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Restoration of a 10 percent disability rating for residuals 
of a fracture of the right (major) fourth finger, currently 
rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from November 1987 to 
November 1990, with prior unconfirmed service of eight years, 
three months, six days.

This appeal is from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, regional office (RO).  The rating, in pertinent 
part reduced the disability rating for residuals of a 
fracture of the right fourth finger from 10 percent to zero 
percent.

The rating also reduced from 10 to zero percent disability 
ratings for right elbow and right knee conditions.  The 
appellant submitted a notice of disagreement (NOD) with all 
three reductions.  After receiving a statement of the case 
that styled the issues as "increased rating," the appellant 
filed a substantive appeal in December 1995 that perfected 
his appeal from the reduction of the rating of the right 
fourth finger only.  Incidentally, the RO restored 10 percent 
ratings for the right elbow and the right knee in rating 
decisions of November 1996 and February 1997, respectively, 
which rendered moot any issue regarding their reduction.

The appellant submitted nothing to the RO within one year of 
the date of the notice to him of either rating decision that 
disagreed with the respective 10 percent rating, as is 
required for a timely NOD to initiate an appeal.  38 C.F.R. 
§ 20.302(a) (1999).  Consequently, there is no issue of 
entitlement to a rating greater than 10 percent for right 
elbow or right knee disabilities in appellate status that the 
Board can consider in this decision.


FINDINGS OF FACT

1.  In March 1992, VA granted a 10 percent disability rating 
for unspecified residuals of a fracture of the right fourth 
finger, effective November 30, 1990.

2.  The 10 percent rating was based on symptomatology of the 
right wrist.

3.  In August 1995, VA proposed and notified the appellant of 
the proposed reduction of the disability rating of the 
residuals of a fracture of the right fourth finger.

4.  In October 1995, VA performed a rating action reducing 
from 10 percent to zero percent the disability rating of the 
residuals of a fracture of the right fourth finger, effective 
for over five years on January 1, 1996, the effective date of 
reduction, and notified the appellant of the action by 
letter.

5.  The evidence upon which VA based the decision to reduce 
the disability rating did not show material improvement of 
the disability or a reasonable certainty that such 
improvement as the evidence showed was reasonably certain to 
be maintained under the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  VA afforded the appellant due process in executing the 
reduction of the 10 percent disability rating for the 
residuals of a fracture of the right fourth finger.  
38 U.S.C.A. § 5112(b)(6) (West 1991); 38 C.F.R. § 3.105(e) 
(1999).

2.  VA did not meet its regulatory burden of proof in 
reducing a long stable disability rating from 10 percent to 
zero percent.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.344(a), 4.10 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal the fracture of the right 
fourth metacarpal in November 1984, treated first by casting 
and then by fixation with a pin.  The records also reveal an 
injury of the right wrist in February 1990 with exquisite 
snuffbox tenderness and an impression of rule out scaphoid 
fracture.  The separation examination report was essentially 
negative for the right fourth finger.

In a rating decision of March 1992, the RO awarded service 
connection for "Residuals, fracture, 4th finger, right 
hand," assigning a 10 percent disability rating effective 
November 30, 1990.  In summarizing the evidence then of 
record, the RO noted that service medical records showed the 
appellant fractured the fourth metacarpal of his right hand 
in November 1984 while boxing, and after casting failed to 
hold the fracture in position, a pin was placed surgically; 
the fracture thereafter healed.  The RO noted that the 
appellant reinjured the same finger in July 1988, diagnosed 
as contusion, and that the remainder of the service medical 
records, including the separation examination was negative 
for complaints or treatment of the finger.

The RO reviewed a November 1991 VA examination at which the 
appellant complained of some problems with flexion of the 
right hand and of wrist pain on ulnar deviation and on forced 
dorsiflexion.  The RO noted findings of no tenderness along 
the fourth metacarpal, some tenderness along the volar aspect 
of the scaphoid, some pain on radial deviation, with no loss 
of range of motion of the wrist and with full range of motion 
of the fingers; x-ray studies were negative for fracture or 
dislocation of the wrist or the fourth finger.

The RO found and decided,

Service connection is established for 
residuals of fracture of 4th finger, 
right hand, based on medical findings 
which show the veteran has pain on radial 
deviation, with some tenderness on the 
volar aspect over the scaphoid.  Although 
there was full range of motion of the 4th 
finger, a compensable evaluation is 
assigned under [38 C.F.R. §] 4.59 of the 
Rating Schedule based on pain on motion 
of the right hand.

On VA examination in March 1992, the examiner noted the 
history of right fourth finger fracture previously related 
plus the appellant's report the onset of pain in the right 
wrist snuff box during a karate maneuver.  The appellant 
related recently noticing right wrist pain while building a 
fence, which he attributed to the injury two years previously 
while in the service.  The examiner noted that recent x-rays 
showed no scaphoid fracture or carpal misalignment.  
Examination revealed full range of motion of all digits, 
limitation of dorsiflexion and volar flexion of the right 
wrist, greater ulnar deviation of the right wrist than of the 
left, and bilaterally symmetrical radial deviation.  The 
appellant was neurovascularly intact in the upper 
extremities.  There was tenderness of the snuffbox on 
palpation, and there was radial wrist pain without 
radiographic evidence of scaphoid fracture.  The examiner 
diagnosed a healed right fourth metacarpal fracture with no 
range of motion deficits and right radial wrist pain related 
to an apparent karate episode two years ago, with limitation 
of dorsiflexion.

An April 1992 rating decision noted the March 1992 VA 
examination findings including continued pain on radial 
deviation and some tenderness on the volar aspect over the 
scaphoid.  The rating decision stated that the 10 percent 
rating was confirmed and continued based on pain on motion of 
the right hand.

On VA examination in February 1994, the appellant reported 
his right hand had given him problems since he fractured his 
right fourth finger in service.  He reported having a tender 
spot over the area where the pin was inserted.  He also 
reported some wrist pain that increased with activity.  
Examination revealed mild shortening of the fourth metacarpal 
in relation to the others.  It had a small amount of volar 
flexion at the left of the old fracture.  Sensation was 
normal.  Grip strength of the right hand was about 75 percent 
of the left.  There was some stiff tenderness over the 
scapolunate interval on palpation with a negative Watson's 
test.  The examiner stated he reviewed radiographs.  The 
diagnoses were status post right fourth metacarpal fracture, 
healed, in very acceptable alignment; diffuse wrist pain, 
which is likely secondary to radiocarpal arthritis without 
radiographic evidence of scapholunate diastasis.

On VA examination in April 1994, the appellant reported the 
history of pin fixation of his right fourth finger fracture.  
He complained of some stiffness and loss of sensation in that 
hand that had gradually come on over time.  On examination 
the examiner noted a somewhat less prominent fourth MP 
knuckle [on his left] than on his right hand.  He had full 
range of motion for grip and extension.  Sensory was grossly 
intact for all digits.  He was not tender over the fourth 
metacarpal.  The examiner felt a slight bump might be 
palpable.  There was excellent range of motion of the wrist, 
symmetric with the left side.  X-ray studies of the right 
hand showed a healed fracture of the fourth metacarpal and 
normal bony structures of the right wrist.  The impression 
was status post right fourth metacarpal fracture, which 
appeared to have healed quite well.  The examiner commented 
that it was difficult to say what was causing the stiffness 
and loss of sensation.

A May 1994 rating decision stated that the April 1994 VA 
examination showed some improvement of the service-connected 
right hand disability.  The rating decision confirmed and 
continued the 10 percent rating because the April 1994 
examination report was the first indication of improvement.

On VA examination in April 1995, the examiner noted he had 
examined the appellant in February 1994; he reiterated the 
history of the fracture of the right fourth finger.  The 
appellant complained of a tender spot where the pin was 
inserted to fix the fracture, which increased with forced 
dorsiflexion.  Examination revealed some displacement of the 
fourth metacarpal knuckle, consistent with a dorsal deformity 
of the metacarpal shaft.  There was full motion and good 
grip.  There was no sensory deficit and no tenderness over 
the fourth metacarpal.  On dorsiflexion of the wrist to 50 
degrees, there was some tenderness in the area where the pin 
was placed.  The impression was residuals of right fourth 
metacarpal fracture without clinically significant malunion 
of the metacarpal shaft and perhaps the dorsal pain was 
related to some scar formation around the sensory nerves 
where the pin was inserted.

An August 1995 rating decision noted the April 1995 
examination report.  The decision found that when the April 
1995 report was seen together with the examinations in early 
1994, there was sustained improvement in the service-
connected residuals of a fracture of the right fourth finger.  
The RO found no evidence of functional impairment, with the 
tender spot at the point of insertion of the pin on 
dorsiflexion to 50 degrees the only significant finding.  The 
rating decision concluded that neither symptomatology nor 
functional limitation warranted a 10 percent disability 
rating.  The RO proposed reduction to zero percent upon 
compliance with due process.  A letter dated August 14, 1995, 
notified the appellant of the proposed reduction, explained 
his options for submitting evidence in opposition to the 
proposal, having a hearing, and the timing of any ultimate 
reduction.

The appellant did not submit any evidence in response to the 
proposed reduction, nor did he request a hearing.  Based on 
the findings of the February and April 1994 and the April 
1995 VA examinations, a rating decision of August 17, 1995, 
reduced the 10 percent disability rating for residuals of a 
fracture of the right fourth finger, effective January 1, 
1996.  A letter of October 25, 1995, notified the appellant 
of the reduction, the timing of it, and his appellate rights 
regarding it.

A December 1995 Good Samaritan Hospital report of an x-ray 
study of the right wrist noted the reason for the study was 
to rule out fracture because of complaints of pain and 
swelling of the right wrist following an injury two weeks 
ago.  The x-ray showed degenerative changes of the right 
wrist and deformity of the navicular, probably due to 
degenerative cyst-like changes and less likely due to a 
fracture of the navicular.

VA outpatient records of April 1996 showed complaints of 
right hand and wrist pain with a five-year history.  An April 
1996 VA x-ray study showed osteoarthritis changes of the 
carpal bone of the right hand.

In VA hearing testimony in August 1996, the appellant 
asserted that he had never had any trouble with his finger 
once the fracture healed, but that his problems had always 
been with his wrist from the pin insertion.  He asserted that 
the disability rating he had received had never been for the 
fracture of the metacarpal, but for the residuals, which were 
in the wrist.  He stated that his original rating in 1991 
showed that the metacarpal was never an issue in his 
disability, but the wrist was.

The appellant testified at a hearing before the undersigned 
in May 1999, essentially reiterating his August 1996 
testimony that his wrist problems were the service-connected 
residuals of the fracture of his right fourth finger.  He 
testified that the disability had never improved and that it 
had persistently worsened from its inception to the present.


II.  Analysis

In testimony in August 1996, the appellant testified that VA 
vocational rehabilitation records showed the difficulty he 
had writing with his right hand.  He asserted, essentially, 
that those records showed his right hand disability had not 
improved.  Those records are not in the claims folder.  The 
Board has constructive notice of them and they are 
constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In light of the results in this decision, the Board 
will not further delay of appellate review to obtain them.

To reduce a veteran's disability compensation rating, VA must 
comply with certain due process requirements and find certain 
facts.  Regulation provides for a rating decision that 
proposes the reduction, the timing of actions to review the 
rating and ultimately reduce it, and notice to the veteran of 
the proposal, procedural and appellate rights, and timing of 
the procedures involved in the reduction.  See 38 C.F.R. 
§ 3.105(e) (1999).  A minimum of 60 days must elapse from the 
date the veteran was notified of the proposal to reduce his 
rating to the date of the final rating action to reduce the 
rating, and the rating may not be reduced until the last day 
of the month in which a period of 60 days from the date of 
the notice to the veteran of the final rating action expires.  
Id.  The timing of all procedural events related to the 
reduction of the 10 percent rating for residuals of a 
fracture of the right fourth finger were as prescribed by 
regulation, and the appellant received all procedural notices 
required.  The rating reduction was procedurally correct.  
38 C.F.R. § 3.105(e) (1999).

The facts VA must find to reduce a disability compensation 
rating depend on how long the rating to be reduced had been 
in effect:

Disabilities which are likely to improve.  
The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do  
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvement, physical or mental, in these 
disabilities will warrant reduction in 
rating.

38 C.F.R. § 3.344(c) (1999).

The duration of a rating for purposes of section 3.344(c) 
must be measured from the effective date assigned that rating 
until the effective date of the actual reduction.  Brown v. 
Brown, 5 Vet. App. 413, 418 (1993).  The 10 percent rating 
for residuals of a fracture of the right fourth finger were 
in effect for over five years, thus measured, and the 
specific requirements for reduction of such ratings apply.  
The following rules apply to determining whether a stable 
rating may be reduced:

Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as  to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and Department of Veterans 
Affairs regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  . . . .  Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  . . . .  
Rating boards encountering a change of 
diagnosis will exercise caution in the 
determination as to whether a change in 
diagnosis represents no more than a 
progression of an earlier diagnosis, an 
error in prior diagnosis or possibly a 
disease entity independent of the 
service-connected disability.  . . .

38 C.F.R. § 3.344(a) (1999).

The identity of the service-connected disability whose rating 
is considered for reduction is the starting point for 
determining whether the evidence satisfied the criteria for 
reducing the rating.  The original rating decision of March 
1992 named the disability "Residuals, fracture, 4th finger, 
right hand."  The identity of the service-connected 
residuals is not expressed in the name of the disability, so 
the Board must look elsewhere to determine what they are.  
The evidence reviewed in the rating decision and the 
articulation in the rating decision of the reasons for the 
decision show that it was the pain, tenderness and limitation 
of motion in the wrist in addition to the status of the 
fourth metacarpal itself that constituted the service-
connected "residuals" of the fracture.

Any reduction in the rating of these residuals must be based 
on evidence of the required substance and quality showing 
improvement of those residuals.  To separate them from the 
disability of the fourth metacarpal, narrowly considered, and 
then to find improvement of the service-connected disability, 
is effectively a severance of those residuals from the grant 
of service connection consistent with a severance action.  
See 38 C.F.R. § 3.105(d) (1999).  VA ought not effectively 
sever elements of a service-connected disability under the 
guise of a finding of improvement of the disability.  
Severance should be accomplished with an explicit 
adjudication of that issue.  Any error in including 
symptomatology of the wrist in the initial award of service 
connection is not properly remedied under section 3.105(e) or 
section 3.344.

The pain and tenderness in the right wrist was clearly the 
basis of the initial award of 10 percent.  When VA seeks to 
reduce a long stable disability rating, the burden is on VA 
to show by a preponderance of the evidence that the reduction 
is warranted.  Brown, 5 Vet. App. at 421.  The preponderance 
of the evidence must show improvement of that symptomatology 
to justify the reduction.

In reviewing the evidence to determine whether a reduction in 
a disability rating was warranted, evidence of change or 
advancement of the disability after the effective date of the 
reduction would be inapposite, as such evidence cannot be 
relevant to the question whether the evidence at the time of 
the reduction met the criteria of section 3.344 for the 
rating action.  Thus, the December 1995 Good Samaritan 
Hospital x-ray report is potentially relevant, as is the 
appellant's testimony about the status of his disability at 
the time of the reduction.

In actuality, the December 1995 Good Samaritan Hospital 
report is not pertinent to the question whether there was 
sufficient improvement in the appellant's disability to 
justify reduction of the rating.  The report identified the 
complaints of pain as related to a two-week-old injury, and 
nothing in the comments about the arthritis showed a 
relationship to the appellant's service-connected disability.  
Thus, neither the content about the symptoms nor the content 
about the x-ray findings is germane to the issue on appeal.

The VA examinations showed reduced grip strength as late as 
February 1994, and examination findings of some tenderness of 
the wrist persisted throughout the period, with the medical 
findings unclear about the extent to which the tenderness was 
related to insertion of the pin versus subsequent injury 
versus arthritis of unrelated cause.  In April 1995, there 
was still tenderness in the wrist.  There was full range of 
motion, but the initial rating had been because of the pain 
and tenderness, not for loss of range of motion.  The 
evidence does not show significant improvement in the 
disability during the time that it was rated 10 percent 
disabling.

Significantly, before VA may reduce a long stable rating, 
even if there is clear evidence of material improvement, 
there must be evidence showing it is likely that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).  The ordinary conditions of 
life include while working or seeking work.  38 C.F.R. § 4.10 
(1999).  The regulations setting forth the general precepts 
of disability rating, see, e.g., 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999), apply to consideration whether to reduce a disability 
rating.  Brown, 5 Vet. App. at 420-21.

The appellant testified that he had functional disability in 
his right hand during his efforts at VA vocational 
rehabilitation.  Finding the testimony credible absent 
contradictory evidence, such functional problems are not 
consistent with findings of either material improvement or a 
probability of sustained improvement.

In sum, VA has not met the substantive burden for reduction 
of a long stable disability rating.  38 C.F.R. § 3.344(a) 
(1999).  The rating must be restored to 10 percent effective 
the date of its reduction.


ORDER

Restoration of a 10 percent rating for residuals of a 
fracture of the right fourth finger effective January 1, 
1996, is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

